Order                                                                                      Michigan Supreme Court
                                                                                                 Lansing, Michigan

  September 11, 2014                                                                                 Robert P. Young, Jr.,
                                                                                                               Chief Justice

                                                                                                     Michael F. Cavanagh
                                                                                                     Stephen J. Markman
  149458                                                                                                 Mary Beth Kelly
                                                                                                          Brian K. Zahra
                                                                                                  Bridget M. McCormack
                                                                                                        David F. Viviano,
                                                                                                                    Justices


  IN RE DENNIS N. POWERS, JUDGE                                             SC: 149458
  52-1 DISTRICT COURT                                                       JTC Formal Complaint 94

  BEFORE THE JUDICIAL TENURE COMMISSION
  ___________________________________________/

      On order of the Court, this matter is hereby CLOSED given the Judicial Tenure
  Commission’s September 8, 2014 order of dismissal of Formal Complaint 94.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                             September 11, 2014
                                                                             Clerk